Title: To Thomas Jefferson from Martha Jefferson, 25 March 1787
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



My Dear Papa
March 25th, 1787

Though the knowledge of your health gave me the greatest pleasure, yet I own I was not a little disappointed in not receiving a letter from you. However, I console myself with the thought of having one very soon, as you promised to write to me every week. Until now you have not kept your word the least in the world, but I hope you will make up for your silence by writing me a fine, long letter by the first opportunity. Titus Livius puts me out of my wits. I can not read a word by myself, and I read of it very seldom with my master; however, I hope I shall soon be able to take it up again. All my other masters go on much the same—perhaps better. Every body here is very well, particularly Madame L’Abbesse, who has visited almost a quarter of the new building—a thing that she has not done for two or three years before now. I have not heard any thing of my harpsichord, and I am afraid it will not come before your arrival. They make every day some new history on the Assemblée des Notables. I will not tell you any, for fear of taking a trip to the Bastile for my pains, which I am by no means disposed to do at this moment. I go on pretty well with Thucydides, and hope I shall very soon finish it. I expect Mr. Short every instant for my letter, therefore I must leave you. Adieu, my dear papa; be assured you are never a moment absent from my thoughts, and believe me to be, your most affectionate child,

M. Jefferson

 